Fourth Court of Appeals
                                 San Antonio, Texas
                                     September 17, 2020

                                    No. 04-20-00051-CV

                                MEDFINMANAGER, LLC,
                                       Appellant
                                           v.
                                     John SALAS,
                                       Appellee

                 From the 407th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2019-CI-22706
                        Honorable Karen H. Pozza, Judge Presiding


                                       ORDER
        Appellee’s brief was due September 14, 2020. On September 15, 2020, appellee filed his
brief and motion requesting a two day extension of time. We GRANT the motion and DEEM
the brief timely filed.


                                                  _________________________________
                                                  Beth Watkins, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 17th day of September, 2020.



                                                  ___________________________________
                                                  MICHAEL A. CRUZ, Clerk of Court